In a proceeding pursuant to Workers’ Compensation Law § 29 (5), inter alia, to approve the settlement of an action nunc pro tunc, the Village of Sloatsburg and Lovell Safety Management Co., LLC, appeal from an order of the Supreme Court, Rockland County (Bergerman, J.), dated August 12, 2004, which granted that branch of the petition which was for approval of the settlement nunc pro tunc.
*602Ordered that the order is affirmed, with costs to the petitioner-respondent.
The decision whether to grant an application for approval of a settlement nunc pro tunc pursuant to Workers’ Compensation Law § 29 (5) is directed to the discretion of the Supreme Court (see Singh v Ross, 12 AD3d 498 [2004]; Zamfino v Furman, 1 AD3d 591, 592 [2003]). The Supreme Court providently exercised its discretion in approving the petitioner’s settlement with a third party, nunc pro tunc (see Matter of Banks v National Union Ins. Co., 304 AD2d 573 [2003]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.